 

AO 245B (Rev. 05/15/2018} Judgment in a Criminal Petty Case (Modif'ied} Page 1 of 1

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF cALlFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE

V (For Offenses Comrnitted On or After Novembcr l, 1987)

Luis limiun TOribO_Cruz Case Number: 3:18~mj-22400-KSC

Leila W Morgan

Defendam 'S Attorney
REGISTRATION NO. 80316298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

[l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Numbergs[
81 1325 ILLEGAL ENTRY (Misdemeanor) l

E| The defendant has been found not guilty on count(s)
E| Count(s) y dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED

§ Fine: WAIVED

lX| Court recommends USl\/[S, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstancesl

Friday, October 26, 2018
Date oflmposition of Sentence

FlLEo /_,

 

     

 

 

 

 

 

65 /'7/7 ‘ ,, ._ _' a.
OCl 26 2018 / _ )~"~4 f‘W'" "“*~<:‘_~
HO ORAB E KAREN S. CRAWFORD
GLERK, U-S- DlSTRlCT GOURT UNITED STATES MAGISTRATE JUDGE
SOUTHERN DlSTR|CT OF CALlFORNIA
B¥ sienr:as DE?uTY

 

 

 

3;18~mj-22400-Ksc

 

